Exhibit 10.1
AMENDMENT NO. 1
TO THE
CIGNA SUPPLEMENTAL PENSION PLAN OF 2005
(Effective as of January 1, 2005)
Under section 6.2 of the CIGNA Supplemental Pension Plan of 2005 (the “Plan”),
CIGNA Corporation has retained the right to amend the Plan.
Section 3.5 of the Plan provides that no Participant shall accrue any
Supplemental Pension Benefit under this Plan during any period in which benefit
accruals under the Pension Plan have been suspended or cease.
CIGNA Corporation is amending Parts A and B of the Pension Plan to provide
Participants will not earn any further benefits based on any Eligible Earnings
paid after July 1, 2009.
Therefore, effective as of July 1, 2009, CIGNA Corporation amends the Plan as
follows:

1.   Article II (“Eligibility”) is amended to add the following sentence to the
end:

Notwithstanding the foregoing, the Plan is closed to new participants from and
after July 1, 2009.

2.   Section 3.1 of Article III (“Accrual of Benefit”) is amended by adding the
following opening sentence:

Notwithstanding any provision herein to the contrary, no benefits shall be
accrued under the Plan with respect to any earnings paid after July 1, 2009.

3.   Section 6.3 of Article VI (“Change of Control”) is amended by deleting the
section in its entirety.

CIGNA CORPORATION has caused this Amendment No. 1 to the CIGNA Supplemental
Pension Plan of 2005 to be executed on June 30, 2009, by its duly authorized
officer.

          Attest:   CIGNA CORPORATION
 
       
/s/ Nicole S. Jones
  By:   /s/ H. Edward Hanway
 
       
Nicole S. Jones
      H. Edward Hanway
Corporate Secretary
      Chairman and Chief Executive Officer

 

